MORRISON, Presiding Judge.
The offense is murder without malice under Article 802c, Vernon’s Annotated Penal Code, the punishment, three years.
No statement of facts accompanies the record. We do, however, find in the transcript a motion to quash the indictment, which appears to have been drawn in conformity with Willson’s Criminal Forms, 6th Ed., Form 1667, except that there is no description of the highway other than that it was a public highway. The indictment as drawn has been approved by this Court in Baggett v. State, 154 Tex.Cr.R. 618, 229 S.W.2d 801, and McCreary v. State, Tex.Cr.App., 307 S.W.2d 948, and a further description of the highway is not required. See also Heath v. State, 156 Tex.Cr.R. 563, 244 S.W.2d 815.
The judgment is affirmed.